
	
		II
		111th CONGRESS
		2d Session
		S. 3884
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Pryor (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the use of electronic on-board recording
		  devices in motor carriers to improve compliance with hours of service
		  regulations.
	
	
		1.Short titleThis Act may be cited as the
			 Commercial Driver Compliance
			 Improvement Act.
		2.Electronic on-board
			 recording devices
			(a)AmendmentsSubchapter III of chapter 311 of title 49,
			 United States Code, is amended—
				(1)in section 31132—
					(A)by redesignating paragraphs (2) through
			 (11) as paragraphs (4) through (13), respectively; and
					(B)by inserting
			 after paragraph (1) the following:
						
							(2)driving
				time has the meaning given such term under section 395.2 of title 49,
				Code of Federal Regulations.
							(3)electronic
				on-board recording device means an electronic device that—
								(A)is capable of
				recording a driver’s duty hours of service and duty status accurately and
				automatically; and
								(B)meets the
				requirements under section 395.16(b) of title 49, Code of Federal
				Regulations.
								;
				and
					(2)in section 31137—
					(A)in the section heading by striking
			 Monitoring
			 device and inserting Electronic on-board recording
			 devices; and
					(B)by amending
			 subsection (a) to read as follows:
						
							(a)Electronic
				on-Board recording devices
								(1)RequirementAll
				commercial motor vehicles involved in interstate commerce and subject to both
				the hours of service and the record of duty status requirements under part 395
				of title 49, Code of Federal Regulations, shall be equipped with an electronic
				on-board recording device to improve compliance with hours of service
				regulations under such part.
								(2)Limitations of
				information retrieval
									(A)In
				generalData recorded by an electronic on-board recording device
				that meets the requirements under part 395 of title 49, Code of Federal
				Regulations, is not admissible in any civil, criminal, or administrative
				proceeding for any purpose other than establishing compliance or noncompliance
				with the applicable Federal hours-of-service rules governing the maximum
				driving time and minimum off-duty time applicable to motor carriers and
				drivers.
									(B)Applicability
				to civil and criminal proceedingsThe prohibition under
				subparagraph (A) shall apply to any civil or criminal action or proceeding,
				whether in Federal or State court, and to any administrative action, whether by
				Federal or State authorities, unless—
										(i)the owner
				consents to the retrieval of the information; or
										(ii)the
				information—
											(I)is retrieved by a
				government motor vehicle safety agency or law enforcement agency to determine
				compliance with hours of service regulations under part 395 of title 49, Code
				of Federal Regulations, and enforcing penalties for violating hours of service
				regulations under such part; and
											(II)is not used by
				any person or entity other than a government motor vehicle agency for the
				purposes set forth in subclause (I) without owner consent.
											(C)Defined
				termIn this paragraph, the term owner means a
				person or entity—
										(i)in whose name the
				motor vehicle, which is equipped with the device from which the data is
				retrieved, is registered or titled; or
										(ii)entitled to
				possession of the motor vehicle as lessee pursuant to a written lease or rental
				agreement.
										.
					(b)Effective
			 dateThe amendments made under subsection (a) shall take effect
			 on the effective date of the final regulations prescribed by the Secretary of
			 Transportation pursuant to section 3.
			3.Rulemaking
			(a)In
			 generalNot later than 18
			 months after the date of the enactment of this Act, the Secretary of
			 Transportation shall prescribe final regulations to carry out section 31137 of
			 title 49, United States Code, as amended by section 2.
			(b)Performance and
			 design standardsThe regulations prescribed by the Secretary
			 under this section shall establish performance and design standards that
			 require each electronic on-board recording device—
				(1)to be integrally
			 linked or communicate with the vehicle’s engine control module;
				(2)to identify each
			 individual who operates the vehicle;
				(3)to accurately
			 record driving time;
				(4)to provide
			 real-time tracking of the vehicle’s location;
				(5)to enable law
			 enforcement personnel to access the information contained in the device during
			 roadside inspections; and
				(6)to be tamper
			 resistant.
				(c)Additional
			 requirementsThe regulations
			 prescribed by the Secretary under this section shall—
				(1)define a standardized user interface to aid
			 vehicle operator compliance and law enforcement reviews;
				(2)establish a secure process for standardized
			 and unique vehicle operator identification, data access, data transfer for
			 vehicle operators between motor vehicles, data storage for motor carriers, and
			 data transfer and transportability for law enforcement;
				(3)establish a standard security level for
			 electronic on-board recording devices to be tamper resistant; and
				(4)establish a process for approving eligible
			 electronic on-board recorder systems.
				(d)Effective date;
			 applicabilityThe regulations prescribed under this section shall
			 apply to all motor carriers, commercial motor vehicles, and vehicle operators
			 subject to both the hours of service and the record of duty status requirements
			 under part 395 of title 49, Code of Federal Regulations, beginning on the date
			 that is 3 years after the date of the enactment of this Act.
			
